Title: From Thomas Jefferson to David Rittenhouse, 12 August 1792
From: Jefferson, Thomas
To: Rittenhouse, David



Dear Sir
Monticello Aug. 12. 1792.

At my departure from Philadelphia, I said nothing to you about the Equatorial instrument, because the payment of my bills had left me  with little more than would safely bring me home, and the inclosed note from Mr. Lieper for 238.58 Dollars was not put into my hands till the moment I was setting out. I now inclose it to you, merely to secure to myself the purchase of the instrument; for an unwillingness to have my name at the bank (being obliged to indorse it, to make it discountable) induces me to wish it may not be made use of, but in the event of some other person offering to purchase the instrument. In this case be so good as to consider me as the purchaser, and to draw the amount for Mr. Van Bram from the bank on depositing this note there. If no other purchaser offers, I would rather it should wait my return (the last of September) when I could pay the money itself instead of using this note.—I am here indulging in reverie and rural occupations, scarcely permitting any thing to occupy my mind seriously. When I count the days I have still to remain here, I wish I could see at their end only the pleasure of meeting you again, and keep behind the curtain the table piled with papers, and the eternal sound of the door-bell. Present my attachments to Mrs. Rittenhouse, and accept assurances of the sincere esteem & respect of Dear Sir your affectionate friend & servant

Th: Jefferson


Before sealing my letter I received Freneau’s paper of the 1st. inst. and cannot avoid giving you an extract from my Diary corresponding in time with yours in that paper. The hours of observation were about 6. A.M. and 3. to 4. P.M.


 
 
 



Philadelphia.
Monticello.


July
25.
61. f.
65 f.




73. c.
70 f.



26
61. f.
65 f.




82  f.
74 f.



27
65  f.
66 c




83  c.
75 c



28
70  c.
66 r




73  r.
63 r



29.
64  r.
62 r




68. r.
65 r



30
64  c.
63 f.




71  m.
70 f.



31.
64  f.
70 f.




82  f.
76 f.



